Citation Nr: 0402444	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  00-06 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a neck 
injury.

2. Entitlement to an earlier effective date for the award of 
non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for residuals of a neck injury.

This case was the subject of a Board remand dated in January 
2002, for the purpose of scheduling a hearing before a Member 
of the Board at the RO.  A hearing was held in March 2003 
before the undersigned Acting Veterans Law Judge.

The Board reopens the claim for service connection for 
residuals of a neck injury in the decision directly below.  
The reopened claim for service connection for residuals of a 
neck injury and the issue of an earlier effective date for 
the award of non-service connected pension benefits are 
addressed in the REMAND portion of this action. 


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of the October 1995 notification of an 
October 1995 RO decision denying service connection for 
residuals of a neck injury.
 
2.  Since the October 1995 unappealed RO denial of the claim 
for service connection for residuals of a neck injury, 
evidence was received which was not previously before agency 
decisionmakers and which bears directly and substantially 
upon the specific matter under consideration.  This evidence 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is  so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The October 1995 RO determination that denied a claim for 
service connection for residuals of a neck injury is final.  
38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the October 1995 RO rating 
decision denying service connection for residuals of a neck 
injury, which was the last final denial with respect to this 
issue, is new and material; the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West  2002); 38 C.F.R. § 3.156 (2001) 
(as in effect prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In the present case, the Board reopens the claim for the 
benefit sought on appeal.  Under these circumstances, which 
are only of benefit to the claim, there is no prejudice to 
the veteran in adjudicating the application to reopen without 
further discussion of the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Claim Reopened

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111 (West 2002).  The presumption is rebutted where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  Id.  (Emphasis added.)  See also 
VAOPGCPREC 3-2003.  

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156. 

In the case at hand, the veteran did not file a notice of 
disagreement within one year of an October 1995 letter 
notifying him of the unfavorable October 1995 RO rating 
determination denying service connection for residuals of a 
neck injury.   Thus, the decision became final.

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2003).  The veteran's claim was filed prior to August 
29, 2001; consequently, the version of § 3.156 in effect 
before August 29, 2001, applies.  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2001) (as in effect prior to August 29, 
2001) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In the present case, much new medical evidence has been 
received, to include new private and VA medical records and 
records of the Social Security Administration.  The nature of 
the evidence, to include many diagnostic imaging studies, 
disability examination reports, and treatment records, is 
such that VA now has before it a far more clear and complete 
record pertaining to the nature of the veteran's cervical 
spine disability than was present at the time of the October 
1995 final prior denial of his claim.

Further, also new to the record (received in March 2000) 
since the October 1995 RO rating decision are records of 
private hospitalization in January 1989, which were not of 
the record at the time of the October 1995 RO decision.  In 
January 1989, the veteran received medical attention after an 
automobile accident and was found to have chronic neck 
problems.  These records contain extensive histories and 
imaging study reports of the veteran's cervical spine.  The 
diagnoses rendered include a congenital anomaly with the 
vertebral bodies fused because they never separated during 
embryonic development; kyphosis of the cervical spine as a 
result of the congenital lack of differentiation; 
degenerative arthritis at the C5 and C6 level; and marked 
scoliosis of the cervical spine with convexity to the left.  
All of these abnormalities were noted to be congenital and 
chronic; however, the question not answered by the record is 
whether these chronic abnormalities, which presumably would 
have existed prior to service, would have as likely as not 
been aggravated by the blows to the head or neck that the 
veteran sustained during service.  On this point, the Board 
notes that the veteran's neck and spine were clinically 
evaluated as normal at his January 1973 service entrance 
examination. 

Also new to the record is the veteran's March 2003 Board 
hearing testimony that he had experienced neck and back pain 
ever since he got out of service.  He testified that during 
service he fell on a railroad track while on Guard duty in 
Giessen, Germany, hitting his head and pushing his neck in.  
By contrast, service medical records indicate he fell twice 
in April 1975 on a concrete wash rack while on Guard duty in 
Giessen, Germany, resulting in a brain concussion and post-
concussive syndrome. 

The Board finds that the information discussed above is new 
and material evidence.  It is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The purpose behind the VA 
definition of new and material evidence applicable in this 
case is not to require the veteran to demonstrate that the 
new evidence would probably change the outcome of the claim; 
rather it emphasizes the importance of a complete record for 
evaluation of the veteran's claim.  Id.  The record is far 
more complete as it stands today than it was in October 1995.  
Accordingly, reopening of the claim for service connection 
for residuals of a neck injury is warranted.  


ORDER

New and material evidence having been received, the claim for 
service connection for residuals of a neck injury is 
reopened.


REMAND

As described in the decision portion of this action, above, 
there are of record service medical records showing injury to 
the head and back areas; ongoing post-service diagnoses of 
chronic neck disability; and the veteran's testimony that his 
neck pain began during service and has been persistent from 
the time of his discharge forward.  Medical evidence received 
since the veteran's discharge from service indicates many of 
his neck problems to be congenital and chronic; however, at 
the veteran's January 1973 service entrance examination, 
clinical evaluation of the veteran's neck and spine were 
normal. 

During the pendency of the veteran's claim, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of Title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

The VA Office of General Counsel recently held that the 
regulatory provisions of 38 C.F.R. § 3.159 implementing the 
duty to notify and duty to assist provisions of the VCAA 
were expressly provided for retroactive application for all 
claims that were pending before VA on November 9, 2000.  As 
such, these regulatory provisions were construed to apply 
retroactively.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board. 38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

Also, during the course of this appeal, the Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2)(ii)(2002), which permitted the Board "to 
provide the [VCAA duty to notify] notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice."  The Federal Court found that 
section 19.9(a)(2)(ii) was contrary to 38 U.S.C. § 5103(b) 
(West 2002), which provides the claimant one year to submit 
evidence.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Similarly, the RO should also note that the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held invalid the provisions of 38 C.F.R. § 3.159(b)(1), 
which allowed a decision to be made before the one year 
period for submitting new evidence had expired.  Paralyzed 
Veterans of America (PVA), et al. v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

In light of the Federal Circuit decisions, and the General 
Counsel precedent opinion noted above, and because no further 
guidance or regulatory direction has been issued to implement 
them, the Board believes that the most appropriate action is 
to remand the veteran's claim to the RO so that the veteran 
can be provided with the appropriate assistance and notice 
under the VCAA, to include what he must show to prevail in 
his claim, what information and evidence he is responsible 
for, and what evidence VA must secure.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The Board further finds that January 2002 correspondence from 
the veteran constitutes a notice of disagreement with the 
effective date assigned for his non-service connected pension 
benefits, of which he was first provided written notice in 
February 2001.  No Statement of the Case has been issued on 
this matter.  In light of the present procedural posture of 
this issue, the Board is obligated to remand the issue for 
proper development, to include issuance of a Statement of the 
Case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, this case is REMANDED for the following action: 

1.  Take appropriate action, including 
issuance of a Statement of the Case, on 
the issue of the effective date for non-
service connected pension benefits.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from that 
determination.  

2.  Assure compliance with the 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  Attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present.  Provide 
the veteran written notification specific 
to his claim of the impact of the 
notification requirements on his claim.  
Take any necessary measure to reconcile 
adjudication of this case with the 
holding of the Federal Circuit in 
Paralyzed Veterans of America (PVA), et 
al. v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  

3.  Once all available medical records 
have been received, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
neurological and orthopedic examination 
for the purpose of determining whether it 
is at least as likely as not that his 
current neck and cervical spine disability 
began during service or is related to some 
incident of service.  

Send the claims file to the examiner for 
review.  The clinician should indicate 
that the claims file was reviewed, to 
include the January 1973 service entrance 
examination, at which clinical evaluation 
of the neck, spine, and other 
musculoskeletal systems was normal; 
service medical records of two in-service 
head injuries in April 1975, resulting in 
a concussion, post-concussive syndrome, 
and back pain, in April 1975; and the 
post-service medical records of treatment 
for chronic neck disability.

The examiner should describe the nature 
and extent of the veteran's present neck 
and cervical spine disability and opine 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran has any cervical spine disability 
that was caused or aggravated (chronic 
worsening of underlying condition versus 
temporary flare-up of symptoms) during 
service.

Additionally, if the examiner determines 
that the veteran's neck and cervical 
spine disability existed prior to 
service, he should opine whether the 
evidence shows unequivocally or clearly 
and unmistakably that the condition was 
not aggravated by service. 

4.  Thereafter, review the claims file and 
ensure that no other notification or 
development action, in addition to that 
directed above, is required.  If further 
action is required, undertake it before 
further adjudication of the claim.

5.  Readjudicate the issue of entitlement 
to service connection for residuals of a 
neck injury with consideration of all of 
the evidence added to the record since 
the Supplemental Statement of the Case 
(SSOC) dated in September 2000.  Make a 
determination as to whether the 
provisions of 38 U.S.C.A. § 1111 and 
VAOPGCPREC 3-2003 (both pertaining to the 
presumption of soundness) apply in this 
case.  If a disability existed prior to 
service and was not noted at entrance 
into service, the presumption is rebutted 
where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.  
(Emphasis added.) 

6.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, issue an SSOC, which must 
contain notice of all relevant action 
taken on the claim, to include a summary 
of all of the evidence added to the 
record since the September 2000 SSOC.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran he 
is otherwise notified.  By this action, the Board intimates 
no opinion, legal or factual, as to any ultimate disposition 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	HARVEY P. ROBERTS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



